COOK, Judge
(concurring):
I agree that admission of the proffered testimony of Swinderman would have cast doubt on Simmons’ allegedly noble motive for testifying against appellant. The proffered testimony would have lent support to appellant’s contention that Simmons was biased against appellant. Mil.R.Evid. 608(c). However, as the majority opinion correctly notes, the court members were well aware of several of the reasons Simmons had to be biased against appellant. Thus, it hardly seems to matter whether Simmons had shaken his involvement with drugs, as far as his motives are concerned. In any event, Simmons’ credibility appears to have had very little to do with proving appellant’s guilt. For example I assume that, when appellant got into the automobile with the undercover Austin, Texas, police officer and offered to sell him more of the same methamphetamine he had just sold to Simmons, any questions regarding Simmons’ bias became academic.